412 F.2d 230
Walter E. CRAVEN, Warden, Folsom State Prison, et al., Appellants,v.Billy Norman GRIMM, Appellee.
No. 22275.
United States Court of Appeals Ninth Circuit.
July 2, 1969.

Appeal from the United States District Court for the Northern District of California; Alfonso J. Zirpoli, Judge.
Thomas C. Lynch, Atty. Gen., John T. Murphy, Lawrence R. Mansir, Deputy Attys. Gen., San Francisco, Cal., for appellants.
Thomas A. Lee, Jr., San Francisco, Cal., for appellee.
Before BROWNING, ELY and CARTER, Circuit Judges.
PER CURIAM:


1
The appellee is a California state prisoner. After he exhausted his state remedies, he filed a petition for habeas corpus in the District Court. 28 U.S.C. § 2241. An evidentiary hearing was conducted. The district judge resolved the factual inquiry in favor of the appellee, and the state appeals.


2
We are not persuaded that we should reverse. District Judge Zirpoli carefully explained the basis of his conclusion that the state conviction was grounded upon evidence obtained in a federally impermissible manner. The conclusion is supported by factual determinations and we cannot, on the record, hold that the determinations were clearly erroneous.


3
Affirmed.